Opinion issued May 4, 2017




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-17-00227-CR
                             ———————————
                  IN RE ANDRES MUNOS-MUNOS, Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Andres Munos-Munos, has filed a petition for writ of mandamus,

seeking an order compelling the trial court to rule on his motion to access the clerk’s

record and the reporter’s record.1

      We deny the petition for writ of mandamus. See TEX. R. APP. P. 52.8(a).



1
      The underlying proceeding is State of Texas v. Andres Munos-Munos, cause number
      1388365, in the 183rd District Court of Harris County, Texas, the Honorable
      Vanessa Velasquez presiding.
                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Brown and Lloyd.

Do not publish. See TEX. R. APP. P. 47.2(b).




                                        2